UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6912



ADAM WADE OWENS,

                                              Plaintiff - Appellant,

          versus


DANIEL STIENEKE; T. SHAW, Correctional Offi-
cer; SUPERINTENDENT MCDADE; SERGEANT WARREN;
SERGEANT HENRY WILLIAMS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-99-354-5-BR)


Submitted:   December 20, 2000            Decided:   January 8, 2001


Before WILKINS and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adam Wade Owens, Appellant Pro Se. Dorothy Powers, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Adam Wade Owens appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Owens v. Stieneke, No. CA-99-354-5-BR (E.D.N.C. May 25, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2